This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note
     that this electronic decision may contain computer-generated errors or other deviations from the
     official paper version filed by the Supreme Court.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                     No. A-1-CA-37686

 5 THOMAS JEFFERY LEWIS,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 Angie K. Schneider, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellant

12 Bennett J. Baur, Chief Public Defender
13 Will O’Connell, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellee

16                                  MEMORANDUM OPINION

17 VANZI, Judge.

18   {1}    Defendant has appealed from a conviction for criminal damage to property. We

19 previously issued a notice of proposed summary disposition in which we proposed to
 1 uphold the conviction. Defendant has filed a memorandum in opposition. After due

 2 consideration, we remain unpersuaded. We therefore affirm.

 3   {2}   Defendant has raised one issue, challenging the sufficiency of the evidence to

 4 support his conviction. [DS 7; MIO 2-5] However, as previously described at greater

 5 length in the notice of proposed summary disposition, [CN 2-4] the State presented

 6 evidence that Defendant concluded a hostile confrontation with another individual by

 7 deliberately ramming his vehicle into the other person’s parked vehicle, causing

 8 extensive damage which would cost in excess of $10,000 to repair. [DS 4-5; RP 178-

 9 79] This is sufficient to support the conviction. See, e.g., State v. Dickert, 2012-

10 NMCA-004, ¶¶ 39-40, 268 P.3d 515 (holding that eyewitness testimony that the

11 defendant deliberately damaged the witness’s vehicle, together with the witness’s

12 testimony concerning the dollar-value of the damage caused, was sufficient to support

13 a conviction for criminal damage to property).

14   {3}   In his memorandum in opposition Defendant invites the Court to re-weigh the

15 evidence, arguing that the State’s witnesses were not credible and that the

16 circumstantial evidence of his own intent was not compelling. [MIO 3] However, in

17 light of the standard of review, we must decline the invitation. See State v. Perea,

18 2001-NMSC-026, ¶ 5, 130 N.M. 732, 31 P.3d 1006 (“In evaluating the sufficiency of

19 evidence in a criminal case, we view the evidence in the light most favorable to the



                                              2
 1 verdict, resolving all conflicts and indulging all permissible inferences to uphold the

 2 conviction, and disregarding all evidence and inferences to the contrary . . . the Court

 3 does not substitute its judgment for that of the fact[-]finder, nor does it reweigh the

 4 evidence.”; State v. McGhee, 1985-NMSC-047, ¶ 17, 103 N.M. 100, 703 P.2d 877

 5 (“[T]he weight and effect of the evidence, including all reasonable inferences to be

 6 drawn from both the direct and circumstantial evidence is a matter reserved for

 7 determination by the trier of fact.”); see also State v. James, 1989-NMCA-089, ¶ 11,

 8 109 N.M. 278, 784 P.2d 1021 (“The question is not whether substantial evidence

 9 would have supported an opposite result but whether such evidence supports the result

10 reached.”).

11   {4}   Accordingly, for the reasons stated in our notice of proposed summary

12 disposition and above, we affirm.

13   {5}   IT IS SO ORDERED.


14
15                                         LINDA M. VANZI, Judge

16 WE CONCUR:


17
18 J. MILES HANISEE, Judge


19

                                              3
1 MEGAN P. DUFFY, Judge




                          4